         Case 1:19-cv-00384-ELH Document 178 Filed 05/12/21 Page 1 of 3



                                          May 12, 2021

BY ECF
Hon. Deborah L. Boardman
United States District Court for the District of Maryland
101 West Lombard Street, Chambers 3C
Baltimore, Maryland 21201
               Re:    The Estate of Malcolm J. Bryant v. Baltimore City Police Dep’t, et al.,
                      No. 1:19-cv-00384-ELH
Dear Judge Boardman:
        The parties have two disputes related to damages witnesses: (1) Plaintiff objects to the
scope of document subpoenas issued by the Individual Defendants to four damages witnesses,
and (2) the Individual Defendants claim that Plaintiff has provided insufficient information
regarding the scope of the damages witnesses’ knowledge.
I.     Document Subpoenas Served on Damages Witnesses
        On March 24, 2021, Defendants served a records subpoena on Anne Bryant, Malcolm
Bryant’s mother, requiring production of, inter alia, “[a]ny and all communications (written,
text, emails, Facebook, or any other social media) related to Malcolm Bryant sent to or received
from Malcolm Bryant or anyone [sic] other person. This includes all emails sent to and from
Malcolm Bryant.” Ex. A, 3.24.21 Subpoena to A. Bryant. On April 1, 2021, Defendants provided
notice of records subpoenas with identical language to be served on four Bryant family members:
Anne Bryant, Daa’iyah Bryant (Mr. Bryant’s sister), Debria Hendricks (Mr. Bryant’s niece), and
Melvina Melvin (Mr. Bryant’s cousin). Ex. B, 4.1.21 Subpoenas. During a discovery conference
on April 13, 2021, the Court indicated that records subpoenas to third-party family members
requesting anything beyond copies of physical letters to or from Mr. Bryant were unduly
burdensome and not proportional to the needs of the case. Defendants then sent a supplemental
subpoena rider requiring production of “[a]ny and all communications (written, audio, video,
text, emails, Facebook, or any other social media platform) received from or sent to Malcolm
Bryant, or other persons or entities…including but not limited to any and all legal
documents…and any other materials concerning or relating to Malcolm Bryant’s 1999 criminal
conviction, post-conviction efforts, subsequent exoneration, and efforts leading up to his
exoneration and civil lawsuit[.]” Ex. C, Supp. Subpoena Rider (emphasis added).
        In email correspondence and during meet and confers on April 22 and May 6, 2021,
Plaintiff objected that the supplemental subpoena rider remains overly broad and unduly
burdensome because it would require that unrepresented third parties search all of their
electronic communications over an unlimited time period. See, e.g., Ex. D, 4.14.21 Email from J.
Zachariasiewicz to J. England-Caesar. Seeking to compromise and provide the information
deemed relevant and appropriate by the Court, Plaintiff produced copies of the physical letters
Anne Bryant had in her possession and confirmed that the other witnesses do not have any
physical letters to or from Mr. Bryant. See, e.g., Ex. E, 4.22.21 Email from J. Zachariasiewicz to
J. England-Caesar. Yet Defendants still seek to enforce these subpoenas as written.
        As the Court has already recognized, unrepresented third-party family members should
not be forced to search every method of communication they have for any communication with
          Case 1:19-cv-00384-ELH Document 178 Filed 05/12/21 Page 2 of 3



anyone related to Mr. Bryant’s conviction or exoneration. Like the original subpoena to Ms.
Bryant, these subpoenas are unduly burdensome, not proportional to the needs of this case, and
inappropriately intrusive regarding sensitive matters. Plaintiff therefore requests that the Court
quash these subpoenas. See Fed. R. Civ. P. 45(d)(3)(A)(iv).
II.     Information Provided Regarding Damages Witnesses’ Knowledge
        In accordance with your April 15, 2021, Order directing Plaintiff to provide Defendants
with information about the scope of knowledge for six damages witnesses, see ECF No. 172,
Plaintiff emailed Defendants a summary describing the nature of Mr. Bryant’s relationship with
each witness, and the extent of each witness’s relationship with Mr. Bryant before, during, and
after his incarceration. See Ex. F, 4.19.21 Email chain between J. Zachariasiewicz and J.
England-Caesar 4–5. Defendants now complain that this information is deficient because they
cannot determine whether the witness testimony will be cumulative. However, they have not
articulated the additional information they need to make such a determination. See id at 3–4.
Plaintiff has provided sufficient detail for Defendants to make an informed decision about which
damages witnesses to depose and the Court should deny their request for more information. 1
        Defendants misunderstand that the purpose of the Court’s Order requiring Plaintiff to
provide additional information was to “reduce the possibility of cumulative testimony,” not to
eliminate it. See ECF No. 172 (emphasis added). Yet, Defendants have asked Plaintiff to
specifically describe “how each person’s testimony will differ from the other and how they are
not cumulative.” Ex. F at 3. Defendants ignore that the six witnesses are Mr. Bryant’s relatives
and knew him before and after his incarceration. Therefore, their testimony will overlap to some
degree, as it will shed light on Mr. Bryant’s personality, mood, and behavior before and after he
experienced the trauma of prison. The only material difference between their testimony will
likely be to what extent each witness observed the effects of incarceration on Mr. Bryant, which
Defendants can glean from the nature of Mr. Bryant’s relationship with the witness. For
example, Debria Hendricks knew Mr. Bryant when she was a child, stayed in touch with him
while he was incarcerated, and lived with him after his release. Defendants should be able to
deduce that Ms. Hendricks is likely a more significant damages witness than William Bryant
who saw Mr. Bryant only “a few times after his release from prison.” Id. at 5.
        Defendants appear to want Plaintiff to decide for them whom to depose. However,
Plaintiff’s counsel is not obligated to share their impressions of the witnesses or notes from
interviews with them, which are protected from disclosure by the attorney work product doctrine.
See In re Grand Jury Subpoena, 870 F.3d 312, 317 (4th Cir. 2017) (“In our view, Upjohn and
Hickman make clear that a lawyer’s recollection of a witness interview constitutes opinion work
product entitled to heightened protections.”). The Court should deny Defendants’ request for
additional information and order that Defendants may depose up to two additional damages
witnesses of their choosing.

1
  The Court ordered that, after Plaintiff provided additional information, the parties “meet and confer in an
effort to compromise on the number of additional damages witnesses” who would be deposed, ECF No.
172, with the Court indicating at the April 13, 2021, discovery conference that two depositions would be
reasonable. Defendants have ignored the Court’s guidance and argued to Plaintiff that unless Plaintiff
provides additional, unspecified information, they will have to depose all six damages witnesses. It appears
that Defendants’ real goal is to manufacture a continuing dispute so that they do not need to engage in the
type of compromise envisioned by the Court.


                                BROWN GOLDSTEIN LEVY LLP | Page 2
Case 1:19-cv-00384-ELH Document 178 Filed 05/12/21 Page 3 of 3



                              Respectfully,

                                      /s/
                               Jean Zachariasiewicz (Bar No. 19734)
                               Chelsea J. Crawford (Bar No. 19155)
                               Anisha S. Queen (Bar No. 20766)
                               Brown, Goldstein & Levy, LLP
                               120 E. Baltimore Street, Suite 2500
                               Baltimore, Maryland 21201
                               jmz@browngold.com
                               ccrawford@browngold.com
                               aqueen@browngold.com
                               T: (410) 962-1030/ F: (410) 385-0869

                               Nick Brustin (Pro hac vice)
                               Anna Benvenutti Hoffmann (Pro hac vice)
                               Amelia Green (Pro hac vice)
                               Yasmin Dagne (Pro hac vice)
                               Neufeld Scheck & Brustin, LLP
                               99 Hudson Street, 8th Floor
                               New York, NY 10013
                               nick@nsbcivilrights.com
                               anna@nsbcivilrights.com
                               amelia@nsbcivilrights.com
                               yasmin@nsbcivilrights.com
                               T: (212) 965-9081/ F: (212) 965-9084

                               Attorneys for Plaintiff




               BROWN GOLDSTEIN LEVY LLP | Page 3
